DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to invention non-elected without traverse.  Accordingly, claims 1-9 been cancelled.

Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over the prior art of record. The closest prior art (Permentier et al. WO 2020/044265 A1) discloses a water treating apparatus comprising: a cathodic electrode providing a first exposed electrode face; an anodic electrode providing a second exposed electrode face, the second exposed electrode face presenting a portion proximate to the first exposed electrode face across a gap; a water conduit for introducing water to be treated into the gap; a cleaning brush movable in a circular motion and along the axis of rotation to provide a mechanical abrasion between the cleaning brush and at least one of the first planar exposed electrode face and second planar exposed electrode face with movement of the cleaning brush along the axis of rotation.
However, the independent claim 10 requires a cleaning strip movable along a strip axis within the gap to provide a mechanical abrasion between the cleaning strip and at least one of the first planar exposed electrode face and second planar exposed electrode face with movement of the cleaning strip along the strip axis; and cleaning strip support guides positioned to receive the cleaning strip flanking the first and second exposed electrode faces and to move the cleaning strip perpendicularly to the strip axis to provide cleaning over an area of the first and second exposed electrode faces in the gap.
Zhang et al. (CN 109179595 A) discloses a water treating apparatus comprising: a cathode plates and anode plates vertically arranged in the electrolysis tank at intervals and a group of brushes, that are flush with the sidewalls of all the anode plates and all the cathode plates. However the independent claim 10 requires a cleaning strip movable along a strip axis within the gap to provide a mechanical abrasion between the cleaning strip and at least one of the first planar exposed electrode face and second planar exposed electrode face with movement of the cleaning strip along the strip axis; and cleaning strip support guides positioned to receive the cleaning strip flanking the first and second exposed electrode faces and to move the cleaning strip perpendicularly to the strip axis to provide cleaning over an area of the first and second exposed electrode faces in the gap.
Tsantrizos et al. (US 2018/0230025 A1) also discloses a water treating apparatus comprising: a cathodic electrode providing a first exposed electrode face; an anodic electrode providing a second exposed electrode face, the second exposed electrode face presenting a portion proximate to the first exposed electrode face across a gap; a water conduit for introducing water to be treated into the gap; a cleaning brush movable in a circular motion and along the axis of rotation to provide a mechanical abrasion between the cleaning brush and at least one of the first planar exposed electrode face and second planar exposed electrode face with movement of the cleaning brush along the axis of rotation.
However, the independent claim 10 requires a cleaning strip movable along a strip axis within the gap to provide a mechanical abrasion between the cleaning strip and at least one of the first planar exposed electrode face and second planar exposed electrode face with movement of the cleaning strip along the strip axis; and cleaning strip support guides positioned to receive the cleaning strip flanking the first and second exposed electrode faces and to move the cleaning strip perpendicularly to the strip axis to provide cleaning over an area of the first and second exposed electrode faces in the gap.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOJCIECH HASKE/Examiner, Art Unit 1794